Name: Directive 2005/20/EC of the European Parliament and of the Council of 9Ã March 2005 amending Directive 94/62/EC on packaging and packaging waste
 Type: Directive
 Subject Matter: environmental policy;  marketing;  European construction;  European Union law
 Date Published: 2005-03-16

 16.3.2005 EN Official Journal of the European Union L 70/17 DIRECTIVE 2005/20/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 9 March 2005 amending Directive 94/62/EC on packaging and packaging waste THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) In view of the recent enlargement of the European Union, due attention needs to be paid to the specific situation in the new Member States, in particular in relation to the attainment of the recycling and recovery targets set out in Article 6(1) of Directive 94/62/EC (3). (2) Member States having acceded to the European Union by virtue of the Accession Treaty of 16 April 2003 require additional time to adapt their recycling and recovery systems to the targets of Directive 94/62/EC. (3) Since the objective of this Directive, namely to harmonise national targets for the recycling and recovery of packaging waste, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective. (4) In view of the further enlargement of the European Union, due attention also needs to be paid to the specific situation in countries for which accession is planned at a later stage. (5) Directive 94/62/EC should therefore be amended accordingly, HAVE ADOPTED THIS DIRECTIVE: Article 1 The following paragraph shall be added to Article 6 of Directive 94/62/EC: 11. Member States having acceded to the European Union by virtue of the Accession Treaty of 16 April 2003 may postpone the attainment of the targets referred to in paragraph 1(b), (d) and (e) until a date of their own choosing which shall not be later than 31 December 2012 for the Czech Republic, Estonia, Cyprus, Lithuania, Hungary, Slovenia and Slovakia; 31 December 2013 for Malta; 31 December 2014 for Poland; and 31 December 2015 for Latvia. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 9 September 2006. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Strasbourg, 9 March 2005 For the European Parliament The President J. P. BORRELL FONTELLES For the Council The President N. SCHMIT (1) OJ C 241, 28.9.2004, p. 20. (2) Opinion of the European Parliament of 17 November 2004 (not yet published in the Official Journal), and Council Decision of 21 February 2005. (3) OJ L 365, 31.12.1994, p. 10. Directive as last amended by Directive 2004/12/EC (OJ L 47, 18.2.2004, p. 26).